Citation Nr: 0823100	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Beyt, Intern




INTRODUCTION

The veteran served on active duty in the Navy from March 1942 
to February 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an May 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.    

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in February 2006, 
the veteran indicated he wanted to have a hearing before the 
Board at the RO.  The veteran contacted the Board again in 
May 2006 canceling his request for a travel board hearing and 
asking instead for a video conference hearing by satellite.  
The RO scheduled a video conference Board hearing for the 
veteran to be held at the RO in June 2008.  The veteran did 
not appear for the hearing.  He has not since provided any 
explanation for his failure to report, or requested another 
opportunity to appear for a hearing.  Thus, the Board may 
proceed with review of his appeal at this time.  See 
38 C.F.R. § 20.702(e) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss and tinnitus are 
attributable to acoustic trauma sustained during his active 
service.





CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision

The veteran contends that he has bilateral hearing loss and 
tinnitus due to being subjected to excessive noise while 
serving in the Navy during World War II.  He asserts that 
service connection is warranted for his bilateral hearing 
loss and tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss and tinnitus as a result 
of acoustic trauma to which he was exposed during his active 
military duty in World War II.  Service records reveal the 
veteran served as a Pharmacist's Mate First Class.  In his 
August 2003 statement, he asserted a twenty-four hour trip in 
the hull of a transport plane left him "stone deaf" for 
three weeks.  The veteran stated in June 2004 his duties 
required him to work an ambulance detail on the flight line 
that subjected him to loud noises from aircraft.

The veteran's service treatment records do not show that he 
was treated for complaints involving his hearing during 
service, or that a diagnosis of hearing loss or tinnitus was 
rendered during service.  The Board notes the veteran's 
hearing was found to be 15/15 with whispered voice as 
reflected in his March 1942 service entrance examination, 
which means that his hearing was normal upon entry.  Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  Additionally, the same 
normal results were reported upon the veteran's service 
discharge examination in February 1946.  While the service 
treatment records do not show that the veteran had a hearing 
disability or tinnitus during service, his essential 
contention is that he was exposed to noise and scarlet fever 
during service and either one or a combination of the two 
resulted in the veteran's hearing loss and tinnitus.  The 
veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  The 
Board has no basis to question the veteran's credibility.  In 
addition, the Board notes the veteran's service record show 
he served as a Pharmacist Mate, which is consistent with the 
veteran's claim of noise exposure.  Therefore, the Board 
concedes that the veteran was exposed to loud noise in-
service.  

The veteran submitted a private audiological examination of 
June 2003.  The examiner opined the veteran's "hearing loss 
appears to be secondary to noise exposure while in the 
military."  

The veteran was also afforded a QTC examination in April 2004 
in connection with his claims.  On the QTC audiological 
evaluation in April 2004, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
75
LEFT
60
60
60
65
70

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 32 percent in the left ear.  
The examiner diagnosed "[m]oderate to [m]oderately severe 
flat neurosensory hearing loss bilaterally . . . he has 
tinnitus." The examiner opined "[the veteran's] bilateral 
hearing loss and tinnitus are more likely than not caused by 
chronic noise exposure and acoustic trauma experienced during 
military service."  

The Board observes that service treatment records from March 
1943 show the veteran had a history of scarlet fever one year 
ago.  At that time, "catarrhal fever" was noted.  A January 
2005 private medical statement opined the veteran's bout with 
scarlet fever was the likely cause of the veteran's hearing 
loss.  A statement from a retired nurse submitted in April 
2006 also opined that the veteran's hearing loss was caused 
by the veteran's scarlet fever.  

Thus, given the various statements contained within the 
record which support the veteran's claim, service records 
that show Second World War duties in the Pacific, and the 
favorable QTC examination attributing current hearing loss 
and tinnitus to in-service noise exposure, the Board finds 
that the positive and negative evidence is in equipoise 
concerning the veteran's hearing loss and tinnitus.  
Moreover, the veteran's articulate statements are consistent 
with the events of record.  While he is not medically 
trained, the veteran is competent to describe his exposure to 
loud sounds, and he is also competent to testify as to his 
experience of ringing in the ears after service.  When, after 
careful consideration of all procurable and disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's hearing loss and tinnitus are related 
to the veteran's military service.  With resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
entitlement to service connection for bilateral hearing loss 
and tinnitus is warranted.  The appeal is granted.

II.  Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


